Citation Nr: 0410796	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-18 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a 
thyroidectomy, claimed as due to herbicide exposure.  

2.  Entitlement to service connection skin cancer of the nose, 
claimed as due to herbicide exposure.  

3.  Entitlement to service connection for headache disorder, 
claimed as due to herbicide exposure.  

ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to September 
1970.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  
The veteran filed a notice of disagreement in January 2002.   The 
RO issued a statement of the case in April 2003 and received the 
veteran's substantive appeal in June 2003.  

These matters are being remanded to the RO, via the Appeals 
Management Center (AMC) in Washington, D.C.  

REMAND

A review of the claims file reveals that additional action by the 
RO is warranted prior to appellate consideration of the claims by 
the Board.  

In this regard, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002) is applicable to these matters.  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations essentially 
eliminate the concept of the well-grounded claim.  38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.102.  They also include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

In these matters, the veteran filed his claim for service 
connection for residuals of a thyroidectomy, skin cancer of the 
nose, and a headache disorder in September 2000.  On his 
application, the veteran identified private medical treatment from 
Dr. Park and the Muhlenberg Regional Medical Center in Plainfield, 
New Jersey.  The veteran provided an authorization for release of 
information, dated September 25, 2000.  

In an October 2001 letter, the RO attempted to obtain the 
veteran's private treatment records from Dr. Park and the 
Muhlenberg Regional Medical Center.  In an October 2001 response, 
the Muhlenberg Regional Medical Center indicated that they would 
not release the veteran's medical records, as the release signed 
by the veteran was more than 6 months old.  The RO made no attempt 
to obtain a current release.  Thereafter, it issued a rating 
decision denying the veteran's claim.  

The VCAA requires that the RO make further attempts to obtain the 
identified records or advise the veteran of its inability to 
obtain the records.  Accordingly, upon remand, the RO must make 
further attempts to obtain the identified private treatment 
records.  

Additionally, the veteran should be provided further opportunity 
to submit or identify pertinent evidence or argument with regards 
to his claims.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure that the VCAA has fully been complied with.  Hence, in 
addition to the actions requested above, the RO should also 
undertake any other development and/or notification action deemed 
warranted by the VCAA prior to adjudicating the claims on appeal, 
to include any additional examination of the veteran, if 
warranted.  


Accordingly, these matters are REMANDED to the RO, via the AMC, 
for the following actions:  

1.  The RO should request that the veteran provide specific 
information, and, if needed, authorization concerning any 
additional, outstanding records of pertinent medical treatment for 
his residuals of a thyroidectomy, skin cancer of the nose, and a 
headache disorder.  The RO should obtain current releases for Dr. 
Park and the Muhlenberg Regional Medical Center.  

2.  If the veteran responds, the RO should assist him in obtaining 
any additional evidence identified by following the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  All records and/or responses 
received should be associated with the claims file.  

3.  The RO must also review the claims file to ensure that any 
additional notification and development required by the Veterans 
Claims Assistance Act of 2000 has been accomplished.  
Particularly, the RO must ensure that all VCAA notice obligations 
have been satisfied as well as 38 U.S.C.A. § 5103 (West 2002), and 
any other applicable legal precedent. 

4.  After completing the requested notification and development, 
and any additional notification and/or development deemed 
warranted, the RO should readjudicate the claims in light of all 
pertinent evidence (to specifically include any evidence added to 
the record since the April 2003 statement of the case) and legal 
authority.  

5.  If the benefits sought on appeal remain denied, the RO must 
furnish to the veteran and his representative an appropriate 
supplemental statement of the case (to include clear reasons and 
bases for the RO's determinations) and afford them the appropriate 
time period for response before the claims file is returned to the 
Board for further appellate consideration.  


The purpose of this REMAND is to afford due process; it is not the 
Board's intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



